Citation Nr: 0925975	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1965 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In his Substantive Appeal (VA Form 9) in July 2005, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in October 2005 the Veteran withdrew that 
request for a hearing.  Accordingly, the Veteran's request 
has been withdrawn.  38 C.F.R. § 20.704(e) (2008).  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
is manifested by forward flexion limited to 60 degrees.  
Significant objective evidence of additional limitation was 
noted, but no ankylosis or incapacitating episodes within the 
previous 12 months were shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2004 and 
January 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment or daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has had on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increase 
compensation. Id. at 43-44. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm. Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis. 
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the Board finds that any error did not affect 
the essential fairness of the adjudication as the Veteran has 
demonstrated actual knowledge of what was necessary to 
substantiate his claim for an increased rating.  
Specifically, an August 2004 rating decision specifically 
noted the rating criteria for disabilities of the lumbar 
spine and only a few months after this rating decision the 
Veteran filed a claim for an increased rating.  The Veteran's 
representative, Disabled American Veterans, also is presumed 
to be informed as to the requirements for a claim for 
increase rating and to have communicated this information to 
the Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 
438-39.  As such the Veteran had has a meaningful opportunity 
to participate in the development of his claim and the Board 
finds that no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his 
lumbosacral strain does not accurately reflect the severity 
of that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Veteran claims entitlement to a rating evaluation in 
excess of 30 percent for his degenerative disc disease.  The 
Veteran first claimed entitlement to service connection for 
degenerative disc disease of the lumbar spine in March 2004.  
In an August 2004 rating decision the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent rating effective from March 29, 
2004, the date of the Veteran's claim for service connection.  
In November 2004 the Veteran requested an increased rating 
for his degenerative disc disease of the lumbar spine.  
Another rating decision was issued in February 2005, 
assigning a rating of 30 percent effective from November 10, 
2004, the date that the Veteran's increased rating claim was 
received.  The Veteran submitted a Notice of Disagreement 
with this rating in April 2005 and a Substantive Appeal (VA 
Form 9) in July 2005.

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine 
are as follows:  5235 Vertebral fracture or dislocation; 5236 
Sacroiliac injury and weakness; 5237 Lumbosacral or cervical 
strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence of records consists of two VA examination, VA 
treatment reports and private treatment records.  As 
mentioned, the Veteran was afforded a VA examination in July 
2004 in connection with his claim.  During that examination 
the Veteran stated that bending, heavy lifting, twisting and 
turning caused back spasms which gave him intense pain for 
several days.  Physical examination revealed some areas of 
muscle spasm in the paraspinous muscles around L3-L4 
bilaterally with tenderness to deep pressure.  Straight leg 
raising was positive on the right at 40 degrees and on the 
left at 35 degrees.  Range of motion studies indicated 
flexion of the lumbar spine to 75 degrees.  Extension was 20 
degrees.  Lateral rotation was to 30 degree on the left and 
25 degrees on the right.  Flexion to the left was 30 degrees 
and flexion to the right was 20 degrees.  X-rays revealed 
degeneration of the L1-L2, L2-L3, L3-L4 and L5-S1 with vacuum 
disc and spurs throughout.

The Veteran underwent an additional VA examination in 
February 2005.  During that examination the Veteran stated 
that his pain had become much more severe since the previous 
examination.  He reported that he has constant low back pain 
with sharp pain upon bending, twisting, turning or attempting 
to lift anything.  The Veteran also complained about pain 
associated with prolonged sitting.  The Veteran did not 
report using any assistive devices and is stated that he is 
able to walk for a block or so before the pain becomes 
excessive and he must sit down.  The Veteran also claimed to 
have additional limitation of motion following repetitive use 
and that walking more than a block or two makes him stiff and 
causes muscle spasms to the point where he is unable to 
continue.  The examiner reported that the only positive 
neurological finding was decreased reflexes of the knee jerk 
bilaterally.  No episodes of incapacitation were noted in the 
past 12 months.  Physical examination revealed a normal gate.  
Several tender muscle areas were noted, particularly on the 
right paraspinous muscle area.  Range of motion studies 
revealed flexion to be to 60 degrees.  Extension was to 10 
degrees.  Lateral flexion was 15 degrees to the right and 25 
degrees to the left.  Rotation was to 20 degree on the right 
and 40 degrees on the left.  The Veteran stated that all of 
these motions were painful but that he stops whenever the 
pain begins to become intense.  

As mentioned above, the Veteran submitted a claim for an 
increased rating just three months after the August 2004 
rating decision assigned a 20 percent evaluation.  As the 
August 2004 rating decision noted, range of motion studies 
from the Veteran's July 2004 VA examination indicated flexion 
was 75 degrees and that extension was 20 degrees.  Based on 
the General Rating Formula for Diseases and Injuries of the 
Spine the RO correctly assigned a 10 percent rating for such 
limitation.  However, as the RO noted, the VA examination 
noted findings of sciatic pain shown on the straight leg 
raising test.  Based on this evidence of additional 
functional loss a higher rating of 20 percent was assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The Veteran's second VA examination, performed after his 
increased rating claim, clearly indicates a worsening of the 
Veteran's symptomatology.  Range of motion studies revealed 
that forward flexion of the thoracolumbar spine was limited 
to 60 degrees.  This limitation satisfies the rating criteria 
for a 20 percent evaluation under the General Rating Formula 
for Diseases and Injuries of the Spine.  Combining this 
rating with the additional functional loss mentioned above 
necessitates a 30 percent rating.

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to bowel or 
bladder impairment.  However, the evidence from throughout 
the Veteran's appeal fails to show any objective neurological 
symptomatology.

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the 
schedular criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is against a rating in excess 
of 30 percent.  Therefore the benefit-of-the-doubt doctrine 
does not apply and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


